227 Ga. 564 (1971)
181 S.E.2d 821
In re BOULT.
26444.
Supreme Court of Georgia.
Submitted April 14, 1971.
Decided May 6, 1971.
Reber F. Boult, Jr., pro se, Albert M. Horn, Jack Watson, Jr., for appellant.
Mallory C. Atkinson, Alexander Cocalis, for appellee.
FELTON, Justice.
The applicant for admission to the State Bar of Georgia under the provisions of Code Ann. Ch. 9-2 (Ga. L. 1969, p. 82) filed a reply to the response of the State Bar of Georgia in Fulton Superior Court, in which he attacked the constitutionality of certain provisions of said statutes. The superior court judge entered the following order: "The application listed in caption coming on to be heard on the application, the response of State Bar of Georgia, and the reply to that response, there being no factual issues in dispute, after argument of counsel and consideration It Is Ordered and Adjudged that the objection of respondent be and it is hereby sustained and the prayer of applicant that he be admitted to the Bar of Georgia be and it is hereby denied."
"`This court will never pass upon the constitutionality of an Act of the General Assembly unless it clearly appears ... that the point was directly and properly made in the court below and distinctly passed on by the trial judge.'" [Emphasis supplied.] Tant v. State, 226 Ga. 761 (177 SE2d 484) and cit. It is clear from the language of the above-quoted judgment that the trial judge did not distinctly, specifically and expressly pass on the constitutional questions.
*565 Since there is no other basis for this court's jurisdiction under the Constitution (Art VI, Sec. II, Par. IV; Code Ann. § 2-3704), the case is
Transferred to the Court of Appeals. All the Justices concur.